Citation Nr: 1033275	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  07-37 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the Board 
of Veterans' Appeals (Board) February 2006 decision that denied 
service connection for sinusitis, hemorrhoids, essential 
hypertension, pulmonary hypertension, and a psychiatric disorder, 
as well as the claim for an effective date prior to January 6, 
2003, for the establishment of nonservice-connected pension 
benefits.  

(The issues of service connection for sinusitis, hemorrhoids, 
essential hypertension, pulmonary hypertension, and a psychiatric 
disorder are addressed in a separate decision.)

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran, the moving party in this matter, had active service 
from August 1969 until April 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
pursuant to a motion by the Veteran received in June 2006 seeking 
a revision of the Board's February 2006, decision on the grounds 
of clear and unmistakable error (CUE).

In the February 2006 decision, the Board denied the moving 
party's claims of entitlement to service connection for 
sinusitis, hemorrhoids, essential hypertension, pulmonary 
hypertension, and a psychiatric disorder, as well as a claim for 
an effective date prior to January 6, 2003, for the establishment 
of nonservice-connected pension benefits.   As noted above, the 
moving party challenged the February 2006 Board decision in June 
2006 on the grounds of CUE.  The February 2006 Board decision was 
the subject of a December 2009 Memorandum Decision of the United 
States Court of Appeals for Veterans Claims (Court). The below 
action is directed in view of the Court's Memorandum Decision. 


FINDINGS OF FACT

1. In a February 2006 decision, the Board denied the Veteran's 
claims of entitlement to service connection for sinusitis, 
hemorrhoids, essential hypertension, pulmonary hypertension, and 
a psychiatric disorder, along with the claim for an effective 
date prior to January 6, 2003, for the establishment of 
nonservice-connected pension benefits.   
 
2. By a motion received in June 2006, the Veteran alleged CUE in 
the February 2006 Board decision. 
 
3. In a December 2009 Memorandum Decision, the Court affirmed the 
Board's February 2006 decision with respect to the claim for an 
earlier effective date for the establishment of nonservice-
connected pension benefits and vacated and remanded the claims of 
entitlement to service connection for sinusitis, hemorrhoids, 
essential hypertension, pulmonary hypertension, and a psychiatric 
disorder. 


CONCLUSION OF LAW

The Court's December 2009 affirmance and partial remand of the 
Board's February 2006 decision precludes the Board from issuing a 
decision on the merits of the Veteran's June 2006 motion alleging 
CUE in the February 2006 Board decision; therefore, his motion 
must be dismissed.  38 U.S.C.A. §§ 5109A, 7111 (West 2002); 38 
C.F.R. § 20.1400(b) (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a February 2006 decision, the Board denied the Veteran's 
claims of entitlement to service connection for sinusitis, 
hemorrhoids, essential hypertension, pulmonary hypertension, and 
a psychiatric disorder, and his claim for an effective date prior 
to January 6, 2003, for the establishment of nonservice-connected 
pension benefits.  
 
In June 2006, the appellant filed with the Board a motion for 
reconsideration of the February 2006 decision, a motion to 
vacate, a motion for revision based on CUE, and a Notice of 
Appeal (NOA) with the Court.  

In October 2006, the Veteran filed a motion to stay proceeding 
with the Court, requesting that the proceedings be stayed pending 
the Board's reconsideration of the Veteran's claims.  The 
Secretary of Veterans Affairs filed a motion to dismiss the 
appeal in November 2006 for lack of jurisdiction.  The Court 
granted the Secretary's motion to dismiss in January 2007.  

In October 2007, the Board denied the Veteran's motion to vacate.  

The Board denied the Veteran's motion for reconsideration in 
November 2007.

In February 2008, the Veteran filed a second NOA with the Court 
appealing the February 2006 Board decision.

In December 2009, the Court issued a Memorandum Decision with 
respect to the Veteran's appeal.  In its decision, the Court 
vacated and remanded the February 2006 Board decision with 
respect to the claims for service connection for sinusitis, 
hemorrhoids, essential hypertension, pulmonary hypertension, and 
a psychiatric disorder.  In vacating the decision with respect to 
the sinusitis and hemorrhoids claims, the Court determined that 
the Board failed to provide an adequate statement of reasons and 
bases for its decision that a VA medical opinion was not 
necessary to adjudicate these claims.  With regards to the 
remaining service connection claims, the Court determined, in 
essence, that the essential hypertension, pulmonary hypertension, 
and psychiatric disorder claims were inextricably intertwined 
with the hemorrhoids claim, as the Veteran claimed secondary 
service connection for these disorders.  The Court affirmed the 
February 2006 Board decision with respect to the claim for an 
earlier effective date for the establishment of nonservice-
connected pension benefits.  

Given the Court's December 2009 partial vacatur and remand, the 
Board does not presently have jurisdiction over the claims for 
service connection for sinusitis, hemorrhoids, essential 
hypertension, pulmonary hypertension, and a psychiatric disorder.  
The case or controversy of the February 2006 Board decision has 
been mooted with respect to these issues as a result of the 
December 2009 Memorandum Decision of the Court, as there is no 
final decision for the Board to review on the basis of clear and 
unmistakable error.  See 38 C.F.R. § 20.1400(b) (2009); see also 
Winsett v. Principi, 341 F.3d 1329 (Fed. Cir. 2003), cert. 
denied, 540 U.S. 1082 (2003).  Accordingly, the Board does not 
have jurisdiction to adjudicate the merits of the CUE motion and 
it is dismissed with prejudice with respect to the service 
connection claims. 

The Board is also precluded from adjudicating the motion for CUE 
with respect to the claim for an earlier effective date for the 
establishment of nonservice-connected pension benefits.  In this 
case, the Board is precluded from adjudicating a motion for CUE 
of any Board decision that has subsequently been decided by the 
Court.  See 38 C.F.R. § 20.1400(b).  Where the Court affirms a 
determination by the Board on a particular issue, the Board's 
decision is replaced by the Court's decision on that issue and, 
thus, there is no longer a Board decision that is subject to 
revision based on CUE.  See Disabled American Veterans v. Gober, 
234 F.3d 682, 693 (Fed. Cir. 2000); see also May v. Nicholson, 19 
Vet. App. 310 (2005).  Hence, because the December 2009 Court 
decision affirmed the Board's February 2006 decision with respect 
to the earlier effective date claim, the Board must dismiss the 
Veteran's June 2006 motion alleging CUE in the Board's February 
2006 decision, as a decision on that motion is precluded as a 
matter of law. 


ORDER

Pursuant to a December 2009 Memorandum Decision of the Court in 
this matter, the Board hereby dismisses the Veteran's June 2006 
motion alleging CUE in the Board's February 2006 decision.




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


